Exhibit 10.16

 

AMENDMENT

TO THE

PITTWAY CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

The Pittway Corporation Supplemental Executive Retirement Plan shall be, and
hereby is, amended by inserting the following new paragraph at the end of
Section 2.3:

 

“Notwithstanding any provision of this plan to the contrary, the benefit for a
participant who is accruing a benefit in this plan as of December 31, 2015 shall
be calculated by taking into account the amendments that were made to the
definition of Earnings in Supplement DD of the Honeywell Retirement Earnings
Plan. For the avoidance of doubt, earnings for any year beginning after December
31, 2015 shall equal the lesser of the participant’s earnings for that year or
the participant’s earnings for the 2015 year.”

 



   